By the Court —
Lumpkin, C. J., delivering the opinion.
There being no motion for a new trial we cannot consider whether the verdict be contrary to evidence or not. The Court sees no error in repelling the Alabama deed. Original proof of its sanction should have been resorted to, and not the deed of affirmance made in 1858.
*490In inspecting carefully the charge of the Circuit Judge, we fear it was calculated to mislead the jury, and perhaps the error resting in the mind of his Honor, Judge Rice, was this, that notwithstanding a perfect outstanding title was proven in King, he holds that is not sufficient to defeat the plaintiff, unless the defendants can connect themselves with King’s title.
"We will not stop to inquire whether this has not been done in this case. This Court has held in several cases, that this doctrine is true in relation to plaintiffs in ejectment, but it is otherwise as it respects defendants.
Persons having no interest in the lands were in the habit of hunting up old titles — it may be grants from the State— and by having a demise in the name of the grantee or feoffee oust defendants, whose titles were defective. To stop these speculative suits and quiet the possession of defendants, the Courts very properly held, that plaintiffs, under these circumstances, must show some privity between themselves and the persons in whose name they expected to recover. But for the very same reason, to-wit: the protection of defendants, it was laid down from the beginning, that inasmuch as the plaintiff must recover upon the strength of his own title and not upon the weakness of the defendant’s, whenever the latter could show an outstanding title paramount to the plaintiff’s, the plaintiff must fail, and this time-honored principle has never been departed from.
The Circuit Judge seemed to repudiate this doctrine, by requiring the defendants to connect themselves with King’s title. He may have meant by successive tenances, but he employs the term title, more than once in this connection.
The plaintiffs produced a complete chain of title. The defendants claim under Francis W. King, who bought the land in dispute of William H. Sullivan, in March, 1836, and took his bond for title. The purchase-money was paid by King to Sullivan, at the time the bond was executed. Carder took possession of the land in 1842, and agreed to hold as King’s tenant. In 1848 or 1849, Carder sold his possession to William M. Jones, who immediately entered upon the *491land as King’s agent and tenant, and continued to occupy it in that capacity until he became the purchaser from King, and afterwards until he sold to the present defendants. We think the Judge should have given the charge requested and as requested.
The judgment below must be reversed and a new trial ordered.
Let the judgment be reversed.